05-15-00255-CV
                                                                      Stacey Kemp, County Clerk
                                                              2100 Bloomdale Road, Suite 12165
                                                                          McKinney, Texas 75071
       COLLIN                 COUNTY                                             972-548-6423
                                                                                 972-548-6433Fax
                                                                           www .coli i ncou ntytx.gov
                                                                             FILED IN
                                                                      5th COURT OF APPEALS
                                                                          DALLAS, TEXAS
                                                                      3/4/2015 10:12:19 AM
                                                                            LISA MATZ
March 04,2015                                                                 Clerk



5th District Court of Appeals
600 Commerce Street, 2nd Floor
George Allen Senior Courts Building
Dallas, Texas 75202

RE:     Notice of Appeal on our File No. 006-25472-2014
Styled: The State of Texas vs. Blake Barren Bennett, defendant/Principal Richard J.
        Deaguero, Defendant/Surety


To Whom It May Concern:

Notice of Appeal was filed in our office on 02/25/2015 appealing the judgment signed on
February 05, 2015. A file stamped copy ofthe Notice of Appeal is attached. The Clerk's
Record is due on May 01,2015.

I appreciate your consideration in this matter; please feel free to contact me if needed.

Sincerely,


                                        ATTEST: STACEY KEMP, COUNTY CLERK
                                        Collin County, Texas
                                        2100 Bloomdale Road, Suite 12165
                                        McKinney, Texas 75071
                                        972-548-6423, METRO 972-424-1460 EXT. 6423
                                                         Signed: 3/4/2015 10:00:34 AM



                                        Issued By:   k;\.~ ~S                           ,Deputy
                                                         Men y Rodgers
                                                                                 Electronically Filed 2/25/2015 6:22:55 PM
                                                                                 Stacey Kemp County Clerk
                                                                                 Collin County, Texas
                                                                                 By: Sharon Howard, Deputy
                                                                                 Envelope ID: 4282928

                                              N0.006-25472-2014



THE! STATE OF TEXAS, PLAINTIFF                                        IN THE COUNTY COURT AT LAW 6

vs.
BLAkE BARREN BENNETI,
DEFENDANT/PRINCIPAL,
RICHARD J. DEAGUERO,
DEFENDANT /SURETY                                                     COLLIN COUNTY, TEXAS



                                 DEFENDANT'S NOTICE OF APPEAL

        The Defendant hereby provides notice to the Court and to the other party that he intends to
appeals the underlying judgment in this case to the Court of Appeals.

                                                          RESPECTFULLY SUBMITIED,

                                                          /sf   Rjd

                                                          RICHARD J. DEAGUERO
                                                          4145 TRAVIS STREET, SUITE 201
                                                          DALLAS, TEXAS 75402
                                                          TELEPHONE: 2142430105
                                                          FACSIMILE: 2145262156
                                                          rjdeaguerolaw@yahoo.com




                                    CERTIFICATE OF SERVICE

        I certify that I served a true and correct copy of this motion on the Collin County District

Attoreny's office pursuant to the Texas Rules of Civil Procedure/Texas Rules of Criminal Procedure.

Service was made on Coline Barkley Ward, 972-548-4302.

                                                          /S/ RJD

                                                          RICHARD J. DEAGUERO